Title: From John Quincy Adams to William Steuben Smith, 1 February 1815
From: Adams, John Quincy
To: Smith, William Steuben



W. S. Smith Esqr. GhentDear Sir.
Bruxelles 1. February 1815.

I send you back, by Mr Bauwens, the first Volume of Madame de Stael’s Book which was brought with me from Ghent by mistake—At the same time I enclose a French Post-Book which you requested me to procure for you.
On leaving Ghent, I forgot to make two small payments, besides that which I mentioned to you of a postage-bill to Mr Hughes—One of them was to Mr Cornelissen for six copies of a Latin Treatise upon Short-hand writing which the author, Mr Bossuyt did me the honour of dedicating to me—Mr Cornelissen who procured these copies for me from the Printer, promised to tell me the price of them; but both he and I afterwards forgot it and they are not paid for—I have written to Mr Bossuyt, by Mr Bauwens, and requested his acceptance of some books which I hope will be interesting to him—And I will thank you to pay Mr Cornelissen for the six copies of the Stenography and charge the amount to me to be repaid when I see you—The other payment that I forgot was a five frank piece that I meant to have given to Victoire, and that I will thank you to give her in my name.
In the hurry of my departure I also forgot to tell you that Mrs: Adams mentioned in the Letter which I received that morning from her, having received Mrs: Smith’s Letters by Mr Shaw, and promised to answer them very shortly.—I have this afternoon received another Letter from Mrs: Adams, dated 6th. January, and forwarded to me by Mr Meulemeester—She says she will write to Mrs: Smith by Mr Hazard, who was to leave St: Petersburg in a few days.
I expect to leave this City, early to-morrow Morning of which I request you to give notice to Mr Meulemeester, with my best compliments, and the desire that he would forward any letters that he may in future receive for me, to Paris—I have been disappointed in not having had the pleasure of seeing him, or Mr Charles Meulemeester, here.
With affectionate regards to Mrs Smith, believe me to be, ever sincerely yours.

John Quincy Adams.
